Case 9:21-mj-00038-KLD Document9 Filed 03/17/21 Page 1 of 3

AO 199 (Rev 12/11) Page 1 of 3

 

it Ep

United States District Court

 

DISTRICT OF MONTANA ae Us 8 aay
Niet ba
be Sheen Cty.
UNITED STATES OF AMERICA ORDER SETTING
V. CONDITIONS OF RELEASE
Andrew Michael Cavanaugh
Case No.: MJ 21-38-M-KLD

IT IS SO ORDERED that the release of the defendant is subject to the following conditions:

(1)

(2)
(3)

(4)

(5)

Defendant must not commit any offense in violation of federal, state, local or tribal law while on release
in this case.

Defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C § 14135a

Defendant must advise the court or the pretrial services officer in writing before making any change of
residence or telephone number.

Defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
that the court may impose.

The defendant must next appear at

 

PLACE

on

 

DATE AND TIME

Defendant must sign an Appearance Bond, if ordered.
Case 9:21-mj-00038-KLD Document 9 Filed 03/17/21 Page 2 of 3

AO 199 (Rev 12/11) Page 2 of 3

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the

defendant and the safety of other persons and the community, it is FURTHER ORDERED that the release of the defendant is
subject to the conditions marked below:

(1)

(6)
(7)

(8)

(9)

[a] Defendant must submit to supervision by, and report to, the Pretrial Services Officer, no later than
immediately following today’s court proceedings and thereafter at such times and in such manner as designated
by the Officer.

[d] Defendant must surrender to the Pretrial Services Officer any passport and/or passport card or other
international travel document.

[e] Defendant must not obtain a passport, passport card, or other international travel document.

[f] Except upon prior approval by the Pretrial Services Officer, the Defendant's travel is restricted to the District
of Montana and to Washington DC for court purposes only.

[g| Defendant shall not have contact with or harass, threaten, intimidate, tamper with, improperly influence, or
injure the person or property of witnesses, coconspirators, jurors, informants, victims of crime, judicial
officers, or other persons related to official proceedings before the Court, in violation of 18 U.S.C. § 1503,
1512, and 1513.

[k] Defendant must not possess a firearm, destructive device. or other Wweapony except On ugihes9
Premtses “or a pufores,
Aya

[1] Defendant must not (X) use alcohol or () not use alcohol to excess.

{m] Defendant must not use or unlawfully possess a narcotic drug or other controlled substances detined in 21
U.S.C. § 802, unless prescribed by a licensed medical practitioner.

[n] Defendant must submit to substance abuse testing to include not more than 180 urinalysis tests, not more
than 180 breathalyzer tests, and not more than 36 sweat patch applications annually if required by the Pretrial
Services Officer. Testing may be used with random frequency and may include urine testing, the wearing ofa
sweat patch, a remote alcohol testing system. and any form of prohibited substance screening or testing.
Defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
substance screening or testing. Defendant shall pay all costs associated with the program, unless the Pretrial
Services Officer determines Defendant is financially unable to pay.

[o] Defendant must participate in a program of inpatient or outpatient substance abuse and mental health
evaluation, therapy and counseling if directed by the Pretrial Services Officer.

Defendant must maintain contact with their attorney.
Defendant must adhere to and comply with all federal, state, and local laws, orders, rules, and the like regarding

social distancing and self-isolation and any protocols regarding COVID-19 including. but not limited to,
Montana's Reopening Plan and the orders of the Court.
Case 9:21-mj-00038-KLD Document 9 Filed 03/17/21 Page 3 of 3
AO 199 (Rev 12/11) Page 3 of 3

 

Advice of Penalties and Sanctions
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
arrest, a revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of
imprisonment, a fine, or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of
imprisonment of not more than ten years. if the offense is a felony: or a term of imprisonment of not more than one year, if the
offense isa misdemeanor. This sentence will be in addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a
criminal investigation. [1 is a crime punishable by up to ten years of imprisonment and a $250,000 fine or both to tamper with
a Witness, victim or informant: to retaliate or attempt to retaliate against a witness. victim or informant; or to intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

Ifatier release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are

convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifleen years or more, you
will be fined not more than $250,000 or imprisoned for not more than 10 years, or both:

(2) an offense punishable by imprisonment for a term of five vears or more, but less than fifteen years, you will be
fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you will be fined not more than $250,000 or imprisoned not more than two years, or both.

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender must be in addition to the sentence for any other
offense, In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

| acknowledge that | am the defendant in this case and that | am aware of the conditions of release. | promise to obey
all conditions of release, to appear as directed, and to surrender for service of ae sentence imposed. | am aware of the
penalties and sanctions set forth above. /\
woe _ OU
fe / i.

|

Dense of Defendant

 

City and State
Directions to the United States Marshal

The defendant is ORDERED released after processing.

The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer
that the defendant has posted bond and/or complied with all other conditions for release. The defendant must be
produced before the appropriate judicial officer at the time and place specified, if still in custody.

pac: J [2 Kila Soe eee,

C* Signature of Judicial Officer
Kathleen L. DeSoto. U.S. Magistrate
Judge
